REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 16, and 18-20 are allowed.
Independent claim 1 recites the following limitations: “wherein each image sensor assembly is removably coupled to the base and a separate track among the plurality of tracks by a separate support frame among the plurality of support frames” and “a support base movably coupled to each of the separate tracks so as to enable pan movement of each image sensor assembly”.  This limitation of independent claim 1 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 2-11 are allowed for the same reasons as those discussed above for independent claim 1.
Independent claim 16 recites the following limitation: “wherein the housing cover comprises a front cover, a ring member, a middle cover, and a back cover, the ring member rotatably attachedPage 3 of 6DOCKET NO.: 092283.000854PATENTApplication No.: 14/982,737 Office Action Dated: March 11, 2021to the back end of the front cover and the front end of the middle cover, the back cover coupled to the middle cover by connecting to the support mechanism”.  This limitation of independent claim 16 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 18 and 19 are allowed for the same reasons as those discussed above for independent claim 16.
Independent claim 20 recites the following limitation: “panning an image sensor apparatus among a plurality of image sensor apparatus along a track among a plurality of tracks, further comprising: disengaging a release member of a support frame from the track, moving the image sensor apparatus along the track to a desired position, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2015/0177596 (Bergsten) teaches a monitoring device with a number of fixed cameras 2 arranged in a holder 8 which is mounted on a mounting rail 9 and also teaches embodiments that include a PTZ camera.  For example, Fig. 6 depicts a PTZ camera placed in the opening of the camera arrangement (i.e. device in which the fixed cameras are mounted).
U.S. Pub. No. 2015/0358538 (Donaldson) teaches an omnidirectional user configurable multi-camera housing.  For example, Fig. 3B depicts a cover, trim ring, four lens assemblies that are removably attached to track plate 318, top plate, and top gasket.
U.S. Pub. No. 2013/0100292 (Mojaver) teaches a compound dome camera assembly.  For example, Fig. 1 depicts PTZ camera 120 and fixed cameras 150 and 160 that can be tilted during use.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488